UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 25, 2011 LEE ENTERPRISES, INCORPORATED (Exact name of Registrant as specified in its charter) Commission File Number 1-6227 Delaware (State of Incorporation) 42-0823980 (I.R.S. Employer Identification No.) 201 N. Harrison Street, Davenport, Iowa52801 (Address of Principal Executive Offices) (563) 383-2100 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On April 25, 2011, the Company issued a news release announcing that it has revised the proposed terms of its previously announced offerings and now plans to offer senior secured notes and shares of its Common Stock, $2.00 par value.None of the notes or the Common Stock have been registered under the Securities Act of 1933, as amended (“Securities Act”), or any state securities laws and may not be offered or sold in the United States absent registration or an applicable exemption from such registration requirements. This notice is being issued pursuant to and in accordance with Rule 135c under the Securities Act.A copy of the news release is attached hereto as Exhibit99.1 and incorporated by reference herein. Item9.01. Financial Statements and Exhibits. (d) Exhibits News Release of Lee Enterprises, Incorporated dated April 25, 2011 AnnouncingProposed Offerings of Senior Secured Notes and Common Stock SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LEE ENTERPRISES, INCORPORATED Date:April 25, 2011 By: Carl G. Schmidt Vice President, Chief Financial Officer, and Treasurer 2 INDEX TO EXHIBITS Exhibit No. Description News Release of Lee Enterprises, Incorporated dated April 25, 2011 AnnouncingProposed Offerings of Senior Secured Notes and Common Stock 3
